Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recites the limitation "the customer premises device" in line 6 and 7, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
the first video conferencing mode from the transcript.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leske et al (9,256,457) in view of Liberman et al (2011/0146172).
Consider claims 1, 15 and 20, Leske et al teach a method, system and non-transitory computer readable medium storing program code which causes a processing device to perform a method comprising: generating, in a processing device of a computing device, a first graphical interface for initiating a video conferencing session (col. 1 lines 14-21; col. 5 lines 52-63; col. 11 lines 61-col. 12 lines 9; initiating a multimedia conference); identifying, via at least one input device of the computing device, a first video conferencing mode for a caller using the first graphical interface (col. 12 lines 10-18); determining, via the processing device of the customer premise device, a second video conferencing mode for a callee participating in the video conferencing session at a remote computing device (col. 12 lines 18-23); activating, in the processing device of the computing device, a video conferencing interface according to at least the second video conferencing mode of the callee (col. 12 lines 36-50).
Leske et al did not explicitly suggest of receiving, via the at least one input device of the computing device, conversational data from the caller in a format associated with the first video conferencing mode during the video conferencing session; processing, via the processing device of the computing device, the conversational data for presentation to the callee in a format associated with the second video conferencing mode; and sending, via an output device of the customer premise device, the processed conversational data to the remote computing device of the callee. In the same field of endeavor, Liberman et al teach the system and method for adding translation in a video conference. The system and method provide real-time translation of audio streams for a plurality of conferees in a videoconference, comprising: receiving a plurality of audio streams from the plurality of conferees; identifying a first audio stream received from a first conferee of the plurality of conferees to be translated for a second conferee of the plurality of conferees; routing the first audio stream to a translation resource; generating a translation of the first audio stream; and sending the translation toward the second conferee (see claim 21; Fig. 5). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate the teaching Liberman et al into view of Leske et al in order to improve communication and understanding between users with different languages, hearing difficulty and/or hearing impaired. 
Consider claim 2, Leske et al teach wherein identifying the first video conferencing mode comprises: receiving, via the at least one input device of the customer premise device, user data identifying the first video conferencing mode (col. 9 lines 9-19).
Consider claim 3, Leske et al teach wherein identifying the first video conferencing mode comprises: determining, via the processing device of the customer premise device, the first video conferencing mode from data included in a user profile stored in a memory location (col. 4 lines 7-21; “the hosting device may be able to retrieve user preferences”).
Consider claim 4, Leske et al teach wherein identifying the first video conferencing mode comprises: determining, via the processing device of the customer premise device, the first video conferencing mode from a last video conferencing mode in a memory location (col. 4 lines 7-21; col. 14 lines 22-38; “the hosting device may determine whether the authentication information provided by the invited device coincides with information stored at the hosting device”).
Consider claim 5, Leske et al teach wherein determining the second video conferencing mode comprises: obtaining, via a network interface of customer premise device, data from the remote device identifying the second video conferencing mode at the remote computing device (claim 9; “selecting, using the one or more computing devices and based on the identifier, a second communication format, from among the plurality of communication formats, for providing a second communication to the additional device, the second communication format corresponding to a second communication medium used for initiating the second communication with the additional device”).
Consider claim 6, Leske et al teach wherein identifying the first video conferencing mode comprises: receiving, via the at least one input device of the computing device, a voice or speech input as the conversational data from the caller; and determining, via the processing device of the customer premise device, the first video conferencing mode is a normal mode from the voice or speech input of the caller (col. 4 lines 33-48; “the hosting device may determine the language being used by the participants by performing natural language processing, and/or language recognition processing on the communications between the participants of the multimedia conference”).
Consider claims 7 and 16, Leske et al teach wherein identifying the first video conferencing mode comprises: receiving, via the at least one input device of the computing device, a voice or speech input as the conversational data from the caller; generating, via the processing device of the computing device, a transcript of the voice or speech input; and determining, via the processing device of the customer premise device, a native language of the first video conferencing mode from the transcript (col. 4 lines 49-col. 5 line 41; “he hosting device may initiate a phone call to an invited user. The invited user may answer their phone in response to the phone call, such as by speaking a greeting in their preferred language, e.g. “Hello,” in English, or “Hola,” in Spanish, etc. The hosting device may process the greeting spoken by the invited user to determine a language associated with the greeting, such as by performing natural language processing, and/or language recognition processing on the greeting”).
Consider claims 8 and 17, Leske et al teach wherein identifying the first video conferencing mode comprises: capturing, via the at least one input device of the computing device, one or more video frames as the conversational data from the caller (col. 7 lines 44-61; col. 16 lines 37-42); processing, via the processing device of the computing device, the one or video frames to recognize sign language of a user; and determining, via the processing device of the customer premise device, the first video conferencing mode from the recognized sign language. (col. 8 lines 12-30; “any form or manner of expression that may be used to communicate information between users of a hosted service, such as audible expressions, written expressions, visible expressions, virtual expressions, verbal expressions, unspoken expressions, physical expressions, or generally any expressions capable of communicating information from one user to another in a hosted service”).
Consider claims 9 and 19, Leske et al teach wherein identifying the first video conferencing mode comprises: detecting, via the processing device of the computing device, whether a specified type of input device is connected to the computing device (col. 7 lines 44-61; col. 16 lines 37-42); and determining, via the processing device of the customer premise device, the first video conferencing mode based on the connection of the specified type of input device to the computing device being detected (col. 4 lines 33-48; “the hosting device may determine the language being used by the participants by performing natural language processing, and/or language recognition processing on the communications between the participants of the multimedia conference”; col. 8 lines 12-30; “any form or manner of expression that may be used to communicate information between users of a hosted service, such as audible expressions, written expressions, visible expressions, virtual expressions, verbal expressions, unspoken expressions, physical expressions, or generally any expressions capable of communicating information from one user to another in a hosted service”).
Consider claim 10, Leske et al teach wherein activating the video conferencing interface comprises: generating, via the processing device of the customer premise device, a window which outputs conversational data according to the second video conferencing mode of the remote computing device (col. 7 lines 46-col. 8 line 21; “where each electronic device transmits one or more data streams, such as a video stream, an audio stream, or a text stream, and each electronic device receives one or more data streams, such as a video stream, an audio stream, or a text stream, from at least one other of the electronic devices”).
Consider claim 11, Leske et al teach wherein processing the conversational data comprises: translating the conversational data from a first language to a second language (col. 8 lines 31-37).
Consider claim 12, Liberman et al teach wherein processing the conversational data comprises: transcribing the conversational data from live speech to text (par. 0024).
Consider claim 13, Leske et al teach wherein processing the conversational data comprises: converting the conversational data from sign language to text (col. 8 lines 12-21; “the communications between the users may be in a common language that is used by the users to communicate with one another. For example, a language associated with the communications may be English, Spanish, Chinese, Braille, sign language, or generally any language that may be used to communicate between users”).
Consider claim 14, Leske et al teach wherein processing the conversational data comprises: converting the conversational data from text or live speech to sign language video animation (col. 7 lines 44-61; “the electronic devices 102, 104, 106, may include, or may be coupled to, a camera, or other devices for capturing video, audio, and/or text, and may include an output devices for viewing video and/or hearing audio”; col. 8 lines 12-21; “the communications between the users may be in a common language that is used by the users to communicate with one another. For example, a language associated with the communications may be English, Spanish, Chinese, Braille, sign language, or generally any language that may be used to communicate between users”).
Consider claim 18, Leske et al teach wherein the processing device is configured to determine the first video conferencing mode is a normal mode from voice or speech received as the conversational data (col. 4 lines 33-48; “the hosting device may determine the language being used by the participants by performing natural language processing, and/or language recognition processing on the communications between the participants of the multimedia conference”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
December 14, 2022